181 F.2d 191
Matter of Eldon JONES, Bankrupt.John R. CRISSMAN, Trustee, Appellant,v.Mildred JONES, Appellee.
No. 11077.
United States Court of Appeals Sixth Circuit.
April 20, 1950.

Appeal from the United States District Court for the Eastern District of Michigan; Thomas P. Thornton, Judge.
Devine, Kent & Devine, Detroit, Mich., for appellant.
Robert D. Anspach, Detroit, Mich., for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal was heard on the record, briefs and argument of counsel,


2
And the facts being stipulated, and the Court being of the opinion that the District Judge was correct in his conclusions of law;


3
It is ordered that the judgment be affirmed for the reasons given and on the authorities cited in the opinion of the District Judge.  D.C., 86 F.Supp. 605.